             Case 1:21-mj-00115-RMM Document 22 Filed 03/08/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :
                                                      :
        v.                                            :         No. 21-MJ-115 (RMM)
                                                      :
                                                      :
EMANUEL JACKSON,                                      :
    Defendant.                                        :


                                                 ORDER

        Based on Defendant’s Consent Motion to Continue the Preliminary Hearing, it is

this 8th day of March 2021,

        ORDERED that the hearing scheduled for March 5, 2021 shall be continued for

good cause until April 9, 2021, at 10:00 a.m. before Magistrate Judge G. Michael Harvey; it

is further

        ORDERED that the time between March 3, 2021 and March 8, 2021 shall be

excluded from calculation under the Speedy Trial Act, as it was a delay resulting from a

pretrial motion. 18 U.S.C. § 3161(h)(1)(D); and it is further

        ORDERED that the time between March 8, 2021 and April 9, 2021 shall be

excluded from calculation under the Speedy Trial Act, as the undersigned finds that the ends

of justice served by the granting of such continuance outweigh the best interests of the

public and Defendant in a speedy trial, as the continuance will provide the parties with

additional time to address outstanding issues related to this matter.
                                                                               Zia M. Faruqui
                                                                               2021.03.08 16:59:18 -05'00'
                                                      ___________________________
                                                      United States Magistrate Judge
                                                      Zia M. Faruqui
